85 N.Y.2d 1005 (1995)
655 N.E.2d 393
631 N.Y.S.2d 280
Kim Moss, Appellant,
v.
JNK Capital Ltd., Defendant, and Supermarkets General Corp., Doing Business as Pathmark, Respondent.
Court of Appeals of the State of New York.
Decided June 8, 1995.
Ciarelli & Dempsey, Melville (Patricia A. Dempsey of counsel), for appellant.
Kral, Clerkin, Redmond, Ryan, Perry & Girvan, Mineola (Henry M. Primavera of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (211 AD2d 769).